DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure (filed 03/18/21) is objected to because of the following: the phrase “…instantaneous power pikes” utilizes the term “pikes” instead of “spikes” (i.e. “…instantaneous power spikes”). Correction is required (See MPEP § 608.01(b)).

Claim Objections

Claim 2 is objected to because of the following informalities: for sake of clarity/consistency, the phrase “…at the request of the compressor control system” should be written as “…at the request of the air compressor control system.” Appropriate correction is required.

Claim 5 is objected to because of the following informalities: (1) for sake of clarity, the unclear phrase (emphasis added) “…utilizing a fuel cell system and without the using a buffer battery” should be written in a clear/definite manner (e.g. “…utilizing a fuel cell system without the use of a buffer battery,” “…utilizing a fuel cell system without using a buffer battery,” etc.), and (2) for sake of clarity/consistency, . Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, while Claim 2 recites that the fuel cell system is “for” an aircraft and recites specific capabilities of the system in context of powering an aircraft, the instant Claim does not explicitly state the presence of an aircraft or that the fuel cell system is comprised in/on an aircraft. Accordingly, Claim 2 is rendered particularly indefinite insofar as it is unclear if the instantly claimed fuel cell system requires an aircraft, or otherwise requires that the fuel cell system is comprised in/on an aircraft. Proper clarification is required.
	Additionally, Claim 2 recites the limitation “the compressed air flow rate demand.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.
	Additionally, the terms “limited” and “consistent” in Claim 2 are each relative terms which render the claimed indefinite. The terms “limited” and “consistent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the instant Claim does not make clear what threshold, if any, determines whether a given amount of lag may be considered as “limited” lag or determines whether a given amount of power may be considered as “consistent” power. Proper clarification is required.
Claim 2 states that the fuel cell delivers power to the aircraft in the instant manner while “eliminating the need for a buffer battery.” Accordingly, Claim 2 is rendered particularly indefinite insofar as it is unclear whether or not a battery (i.e. buffer battery) may be comprised in the fuel cell system at all given that it is not clear if the “need” for a buffer battery is eliminated solely in the context of the functionality of the instantly claimed air compressor control system (i.e. a battery may be present, but only utilized for purposes other than the functionality described in Claim 2), or if the fuel cell system itself does not include a battery at all. Proper clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Specifically, Claim 3 states that the plurality of air compressors (previously stated as being arranged in parallel) are staged “in a compounding manner.” Accordingly, Claim 3 is rendered particularly indefinite insofar as it is unclear what, in terms of structure, position, and/or orientation, constitutes a “compounding manner” of staging a plurality of air compressors which are required to already be arranged in parallel (i.e. the instant Claim does not readily define what constitutes a “compounding manner” of staging air compressors). Proper clarification is required.
Additionally, Claim 3 recites the limitation “the packaging or weight requirements.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	Specifically, Claim 4 states that the plurality of air compressors (previously stated as being arranged in parallel) are staged “in a compounding manner.” Accordingly, Claim 4 is rendered particularly indefinite insofar as it is unclear what, in terms of structure, position, and/or orientation, constitutes a “compounding manner” of staging a plurality of air compressors which are required to already be arranged in parallel (i.e. the instant Claim does not readily define what constitutes a “compounding manner” of staging air compressors). Proper clarification is required.
Additionally, Claim 4 recites the limitation “the air flow requirements.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, Claim 5 recites the limitation “the compressed air flow rate demand.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.
	Additionally, the terms “limited” and “consistent” in Claim 5 are each relative terms which render the claimed indefinite. The terms “limited” and “consistent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the instant Claim does not make clear what threshold, if any, determines whether a given amount of lag may be considered as “limited” lag or determines whether a given amount of power may be considered as “consistent” power. Proper clarification is required.
Claim 5 states that the fuel cell delivers power to the aircraft in the instant manner while “eliminating the need for a buffer battery.” Accordingly, Claim 5 is rendered particularly indefinite insofar as it is unclear whether or not a battery (i.e. buffer battery) may be comprised in the method at all given that it is not clear if the “need” for a buffer battery is eliminated solely in the context of the functionality of the instantly claimed air compressor control system (i.e. a battery may be present, but only utilized for purposes other than the functionality described in Claim 5), or if the method itself precludes the inclusion of a battery at all. Proper clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Specifically, Claim 6 states that the plurality of air compressors (previously stated as being arranged in parallel) are staged “in a compounding manner.” Accordingly, Claim 6 is rendered particularly indefinite insofar as it is unclear what, in terms of structure, position, and/or orientation, constitutes a “compounding manner” of staging a plurality of air compressors which are required to already be arranged in parallel (i.e. the instant Claim does not readily define what constitutes a “compounding manner” of staging air compressors). Proper clarification is required.
Additionally, Claim 6 recites the limitation “the packaging or weight requirements.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	Specifically, Claim 7 states that the plurality of air compressors (previously stated as being arranged in parallel) are staged “in a compounding manner.” Accordingly, Claim 7 is rendered particularly indefinite insofar as it is unclear what, in terms of structure, position, and/or orientation, constitutes a “compounding manner” of staging a plurality of air compressors which are required to already be arranged in parallel (i.e. the instant Claim does not readily define what constitutes a “compounding manner” of staging air compressors). Proper clarification is required.
Additionally, Claim 7 recites the limitation “the air flow requirements.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729